Citation Nr: 1039343	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-23 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Lela Ames, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Travel Board hearing in July 2010.  A transcript of which is of 
record. 

The additional issue of entitlement to service connection for 
sleep apnea syndrome was previously on appeal.  However, at his 
July 2010 Board hearing, the Veteran withdrew his appeal as to 
that issue.  By regulation, his notice of disagreement and 
substantive appeal as to this issues is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.204(c).

FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served 
in Vietnam from January 1966 through December 1966 and was 
trained as a traffic manager.

2.  There is probative medical evidence of record indicating the 
Veteran has PTSD as a result of stressors that he experienced in 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been 
approximated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009); 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

The Veteran asserts that he has PTSD as a result of active 
military service in Vietnam.  Having carefully considered the 
Veteran's contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such evidence 
is in approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail upon 
the issue).

Service connection may be granted for any current disability that 
is the result of a disease contracted in, or an injury sustained 
while on, active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304 (2009).

Under 38 C.F.R. § 3.304(f)(3)(2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), if an in-service stressor involves fear of 
hostile military or terrorist activity, service connection for 
PTSD may be established if: a VA psychiatrist or psychologist, or 
contract equivalent, confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD; the claimed stressor is 
consistent with the places and circumstances of the Veteran's 
service; and the Veteran's symptoms are related to the claimed 
stressor.  38 C.F.R. § 3.304.

If, however, a Veteran's stressor is unrelated to fear of hostile 
military or terrorist activity, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source, such as 
service records, that corroborates his testimony or statements.  
Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004) (a Veteran's lay testimony alone is insufficient proof 
of a noncombat stressor).  The available sources for 
corroboration of a claimed stressor are not directly limited to 
service records and may also include sources of evidence such as 
competent lay statements from third-party individuals.  See 
Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the 
actual occurrence of an in-service stressor does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying process."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The Veteran's PTSD claim is based on multiple stressors, 
including some based on fear of hostile military activity and 
some based on interactions with United States (U.S.) service 
members.  Specifically, the Veteran has alleged that a squadron 
of Korean soldiers were ambushed and killed by the Vietcong and 
the Vietcong cut off their sexual organs and stuffed them into 
the soldiers mouths; the Veteran's convoy was attacked; and the 
Veteran witnessed a little girl approach a soldier for candy and 
then pull a grenade, killing both the girl and the soldier.  

Although the Veteran has reported the above stressors, the RO has 
not verified the reported stressors.  However, the Veteran 
submitted a daily staff journal from multiple days during his 
service in 1966, which corroborates his account of his base 
coming under fire.  Moreover, the Board observes that, under new 
law, if a VA psychologist confirms that a claimed stressor is 
adequate to support the diagnosis and that the Veteran's symptoms 
are related to the claimed stressor, lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
However lay testimony is only sufficient in the absence of clear 
and convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran's service treatment records are silent for any 
treatment of a nervous or psychiatric disorder.  However, his DD-
214 confirms that he served in Vietnam as a traffic manager.

He was afforded a VA examination in October 2004.  The 
examination report reflects that the Veteran reported three 
traumatic events.  First, while stationed in Vietnam, members of 
a Korean platoon stationed in the same area were ambushed by the 
Vietcong and were dismembered and had their genitals stuffed into 
their mouths.  The bodies of these Korean soldiers were brought 
back to the Veteran's base.  Second, the Veteran's base came 
under enemy fire several times.  Finally, the Veteran witnessed a 
little girl approached a soldier for candy and instead pulled a 
grenade, killing herself and the soldier.  The Veteran 
experiences nightmares and flashbacks that are directing linked 
to these incidents.  

The examiner noted that the Veteran had been hospitalized 
overnight following a panic attack in early 2003.  In December 
2003, following surgery for prostate cancer, the Veteran 
experienced an increase in the frequency and intensity of 
nightmares, flashbacks, and bouts of depression.  The Veteran had 
not been diagnosed with PTSD, but had been treated for depression 
and sleep disturbance since January 2004.  

The examination report reflects that, due to the descriptions the 
Veteran provided, the examiner believed his stressors, found them 
consistent with his terms of service, and felt that PTSD was the 
direct result of his in-service experiences.  She further stated 
that his symptoms met all the diagnostic categories for PTSD.

During a Board hearing in July 2010, the Veteran testified that 
he served as a traffic manager in Vietnam.  His duties included 
receiving supplies, weapons, food, and anything else that came 
from the United States by ship or aircraft.  The Veteran 
reiterated the stressors noted above, noting that while his base 
had never been overrun by the enemy, his base had taken mortar 
rounds from long range artillery.  

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  In considering a claim for PTSD, the question of whether 
the Veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept such 
statements simply because treating medical providers have done 
so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. App. 91 (1993).  

With regard to the Veteran's claimed stressors, the Board 
observes that the criteria for service connection under 38 C.F.R. 
§ 3.304 (2010), for an in-service stressor involving fear of 
hostile military or terrorist activity, have been met.  75 Fed. 
Reg. 39843.

A VA doctor of psychology has evaluated the Veteran and provided 
an opinion that he has PTSD due to his in-service experiences.  
See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)) (requiring that a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; the claimed 
stressor is consistent with the places and circumstances of the 
Veteran's service; and the Veteran's symptoms are related to the 
claimed stressor).  The Veteran's lay testimony as to these 
stressors is sufficient since there is no clear and convincing 
evidence to the contrary and the claimed stressors are consistent 
with his service in Vietnam.

Although there can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," a Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).  The mandate to accord the 
benefit of the doubt is triggered when the evidence has reached 
such a stage of balance.  

In this matter, the Board is of the opinion that this point has 
been attained.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  The file reflects a 
diagnosis of PTSD by a VA psychologist that links the diagnosis 
to his reported in-service stressors.  As such, granting the 
benefit of the doubt to the Veteran, the claim is granted.



ORDER

Service connection for PTSD is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


